Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17 and 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2009/0290117) in view of Ishihara et al. (US 5,537,235).
Regarding claim 1, Watanabe et al. (figure 1) discloses an electronic modulating device, comprising: 
a first substrate  (26) comprising a first portion and a second portion (31-33); 
a first layer (27) disposed on the first substrate; 
a second substrate (21) disposed opposite to the first substrate; 
a second layer (22) disposed on the second substrate; 
at least one working unit (31) comprising a first cell gap and disposed between the first substrate and the second substrate, and comprising: 
a first electrode (28) disposed on the first layer; 
a second electrode (23) disposed on the second substrate; and 
a modulating material (14) disposed between the first substrate and the second substrate, 
wherein the first cell gap is a distance between the first layer and the second electrode; 
and at least one adjustment structure (13, 35) comprising a second cell gap and disposed between the first substrate and the second substrate, 
wherein the second cell gap is a distance between the first layer and the second layer, and 
the second cell gap is greater than the first cell gap (33 and 31), wherein the first portion overlaps the at least one working unit, and the second portion overlaps the at least one adjustment structure, 
wherein the adjustment structure comprises a supporting member (35) disposed between the first substrate and the second substrate, and the first portion of the first substrate is flat and the second portion of the first substrate is raised and bent by the supporting member.
Watanabe et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Watanabe et al. is silent regarding a first electrode disposed on the first layer and comprising an opening and a second electrode disposed on the second substrate and overlapped with the opening.  Ishihara et al. (figure 4) teaches a first electrode disposed on the first layer and comprising an opening and a second electrode disposed on the second substrate and overlapped with the opening (12a-12b).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes as taught by Ishihara et al. in order to achieve LCD devices capable of displaying uniformly over the whole area of the displaying portion and achieve a difference in the interval between the substrates to prevent development of bubbles at a low temperature.
Regarding claim 3, Watanabe et al. (figure 1) wherein a thickness of the first portion of the first substrate is greater than or equal to a thickness of the second portion of the first substrate.
Regarding claim 5, Watanabe et al. (figure 1) wherein the first layer comprises a first portion and a second portion, and the first portion of the first layer overlaps the at least one working unit, the second portion of the first layer overlaps the at least one adjustment structure, and a thickness of the first portion of the first layer is greater than or equal to a thickness of the second portion of the first layer.
Regarding claim 6, Watanabe et al. (figure 1) a ratio of a height of the supporting member to a height of the second cell gap is in a range from 0.9 to 1.1.
Regarding claim 7, Watanabe et al. (figure 1) wherein the supporting member (13, 35) comprises a first supporting unit and a second supporting unit, the second supporting unit is disposed on the first supporting unit, wherein a material of the first supporting unit is different from a material of the second supporting unit.
Regarding claim 8, Watanabe et al. (figure 1) discloses a working region and a non-working region, wherein the at least one working unit is located in the working region.
Regarding claim 9, Watanabe et al. (figure 1) wherein the at least one adjustment structure is located in the working region.
Regarding claim 10, Watanabe et al. (figure 1) wherein the at least one adjustment structure is located in the non-working region.
Regarding claim 11, Watanabe et al. (figure 1) wherein the first substrate comprises a recess, and the recess corresponds to the second portion of the first substrate.
Regarding claim 12, Watanabe et al. (figure 1) discloses wherein a first portion of the second substrate overlaps the at least one working unit, wherein a second portion of the second substrate overlaps the at least one adjustment structure, and a thickness of the first portion of the second substrate is greater than or equal to a thickness of the second portion of the second substrate.
Regarding claim 13, Watanabe et al. (figure 1) wherein the second substrate comprises a recess, and the recess corresponds to the second portion of the second substrate.
Regarding claim 15, Watanabe et al. (figure 1) discloses wherein a material of the first layer comprises metal material, insulating material, or a combination thereof.
Regarding claim 17, Watanabe et al. (figure 1) discloses a spacer (25) element disposed between the first substrate and the second substrate.
Regarding claim 19, Watanabe et al. (figure 1) discloses wherein the adjustment structure is continuously disposed in the non-working region.
Regarding claim 20, Watanabe et al. (figure 1) discloses wherein a material of the supporting member comprises dielectric material, metal material, organic material, or a combination thereof.
Regarding claim s 2, 4, and 14, Watanabe et al. (figure 1) discloses wherein a ratio of the second cell gap to the first cell gap is in a range from 1 to 100; wherein a ratio of the thickness of the first portion of the first substrate to the thickness of the second portion of the first substrate is in a range from 1 to 10; wherein a ratio of the thickness of the first portion of the second substrate to the thickness of the second portion of the second substrate is in a range from 1 to 10 (2), which is close to applicant's claimed range.  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871